DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) is/are canceled from the claim:
“left bottom surface” as recited in claim 1; 
“left top surface” as recited in claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5, 9-13, 15-16, and 17-19 are objected to because of the following informalities:  
Claim 1, “the apparatus comprising” should read “the hand wrapping apparatus comprising”;
Claims 2, 3, 5, 9-13, 15, 17-19, “wherein:” should read “wherein”; 
Claim 16, “plurality of finger retention members” should read “a plurality of finger retention members”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzi (U.S. Patent No. 6,119,267 A) in view of Lipshaw (US Patent Application No. 2017/0354544 A1). 
Regarding claim 1, Pozzi discloses a hand wrapping apparatus (10), the apparatus comprising: 
a wrap body (12) sized and shaped to superimpose the knuckles (Fig. 1 and col. 6 lines 4-6), the wrap body of a resilient fabric material (col. 2 lines 49-51) having an upper surface (see annotated Fig. 1 below), a lower surface opposing the upper surface (see annotated Fig. 2 below), the upper and lower surfaces attached to a resilient pad (42, col. 5 lines 21-24), the wrap body having an upper end (see annotated Fig. 1 below) and a lower end opposing the upper end of the wrap body (see annotated Fig. 1 below); 
a plurality of finger retention members (14) with a first end (see annotated Fig. 1 below) directly coupled to the upper end of the wrap body (see annotated Fig. 1 below), a cantilevered second end (see annotated Fig. 1 below), opposing the first end (see annotated Fig. 1 below), and each forming a loop shape defining an aperture (Fig. 1, where the loop shapes surrounds the user’s fingers and also defines the aperture); 

    PNG
    media_image1.png
    515
    790
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    799
    media_image2.png
    Greyscale

a left strap of an elongated shape (see annotated Fig. 1 below), having a left proximal end directly coupled to the wrap body (see annotated Fig. 1 below), a left distal free end (see annotated Fig. 1 below), a left bottom surface (see annotated Fig. 2 below), a left top surface opposing the left bottom surface (see annotated Fig. 1 below), and a left strap length separating the left proximal end and the left distal free end of the left strap (see annotated Fig. 1 below), the left strap having a first left strap fastener (22) disposed proximal to the left distal free end of the left strap and on the left bottom surface (Fig. 1), the left strap fastener further having a second left strap fastener disposed (see annotated Fig. 1 below) on the upper surface of the wrap body along the left strap length (see annotated Fig. 1 below) and operably configured to directly couple with and retain the first left strap fastener (see annotated Fig. 1 below, col. 5 lines 8-13, where the left 40 holds the fastener 22 in place); 
and a right strap of an elongated shape (see annotated Fig. 1 below), the right strap having a right proximal end directly coupled to the wrap body (see annotated Fig. 1 below), a right distal end (see annotated Fig. 1 below), a right bottom surface (see annotated Fig. 1 below), a right top surface opposing the right bottom surface (see annotated Fig. 1 below), and a right strap length separating the right proximal end and the right distal end of the right strap (see annotated Fig. 1 below), the right strap having a first right strap fastener (24) disposed proximal to the right distal end of the right strap and on the right bottom surface (Fig. 1), the right strap further having a second right strap fastener (see annotated Fig. 1 below) disposed on the upper surface of the wrap body along the right strap length (see annotated Fig. 1 below) and operably configured to directly couple with and retain the first right strap fastener (see annotated Fig. 1 below, col. 5 lines 8-13, where the right 40 holds the fastener 24 in place).  

    PNG
    media_image3.png
    413
    729
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    432
    808
    media_image4.png
    Greyscale

Pozzi fails to directly disclose a resilient wrap body cavity with a padded insert disposed therein.
However, Lipshaw teaches a hand wrap with a resilient wrap body cavity (para. [0053] inner elastic guide sleeve). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower surfaces of the wrap body of Pozzi to include a resilient wrap body cavity, as taught by Lipshaw, in order to secure an internal padding structure.
Pozzi and Lipshaw fail to directly disclose a padded insert between the upper and lower surfaces.
However, the second embodiment of Pozzi teaches a padded insert between the upper and lower surfaces of the wrap (col. 3 lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower surfaces of the wrap body of the first embodiment of Pozzi to include an internal padding structure, as taught by the second embodiment of Pozzi, in order to distribute compression and increase support during activity.
Regarding claim 2, Modified Pozzi discloses the apparatus according to claim 1, wherein: the padded insert comprises a deformably resilient material (col. 3 lines 3-5 and lines 19-21, where the pad of the second hand wrap embodiment is made of a cushioning resilient deformable material).  
Regarding claim 3, Modified Pozzi discloses the apparatus according to claim 2, wherein: the deformably resilient material comprises a gel material (col 4 lines 33-39).  
Regarding claim 4, When in combination, both embodiments of Pozzi and Lipshaw further teach the apparatus according to claim 1, wherein the wrap body further comprises: a flap (Lipshaw: para. [0053], an attachment area for the sleeve), including the upper surface of the resilient wrap body (Lipshaw: 20, Fig. 3), operably configured to have a first position (Lipshaw: when the garment is wrapped as seen in Fig. 4) along a flap translation path encapsulating the resilient wrap body cavity (Lipshaw: Fig. 4, the path denoted by the arrows) and a second position (Lipshaw: when the garment is open and unwrapped, as seen in Fig. 1) along the flap translation path defining a resilient wrap body opening spatially coupled to the resilient wrap body cavity (Lipshaw: para. [0053], an optional attachment area for the inner elastic guide sleeve is provided in the garment) to enable removal and entry of the padded insert (Pozzi: col 5 lines 60-63, where 42 is removable).
Regarding claim 5, Pozzi discloses the apparatus according to claim 1, wherein: the left (22) and right strap (24) fasteners, respectively, are of a hook-and-loop configuration (Pozzi, col. 2 line 67 through col. 3 lines 1-2).  
Regarding claim 6, Pozzi discloses the apparatus according to claim 1, wherein the wrap body further comprises: a left wrap body side (see annotated Fig. 1 below) and right wrap body side opposing the left wrap body side (see annotated Fig. 1 below), wherein the left proximal end of the left strap is directly coupled to the left wrap body side (see annotated Fig. 1 below), and the right proximal end of the right strap is directly coupled to the lower end of the resilient wrap body (see annotated Fig. 1 below).  

    PNG
    media_image5.png
    398
    694
    media_image5.png
    Greyscale

Regarding claim 7, Pozzi discloses the apparatus according to claim 1, wherein the wrap body further comprises: a wrapped position (Fig. 3) along a hand wrapping path (Figs. 1 and 2, where the arrows denote the wrapping path) with the left and right straps wrapped around the wrist and fingers (Fig. 3), the padded insert aligned with the knuckles (col. 6 lines 3-5), and the finger retention members receiving a correspondingly sized finger (Fig. 3, where the retention members correspond to the finger size).  
Regarding claim 8, Pozzi discloses the apparatus according to claim 7, wherein the wrap body further comprises: an unwrapped position along the hand wrapping path with the left and right straps operably configured to be disposed in a substantially perpendicular orientation with respect to one another (Fig. 1, where the right wrap body side is perpendicular to the left wrap body side).  
Regarding claim 9, Pozzi discloses the apparatus according to claim 8, wherein: the wrap body and left and right straps are operably configured to be substantially planar in the unwrapped position along the hand wrapping path (Fig. 1).  
Regarding claim 10, Pozzi discloses the invention substantially as claimed for the apparatus according to claim 1, wherein: the left and right strap (18/20) have a length (Fig. 1). 
Pozzi fails to directly disclose the strap lengths are at least 18 inches. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap lengths of Pozzi to be at least 18 inches, in order to provide  straps with sufficient length for wrapping around a user’s hand and wrist.
Further, it would have been an obvious matter of design choice to modify the strap lengths to be at least 18 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Pozzi discloses the apparatus according to claim 1, wherein: the plurality of finger retention members comprises four finger retention members (Fig. 1, col 4 lines 45-48).  
Regarding claim 12, Pozzi discloses the apparatus according to claim 1, wherein: the loop shapes have respective areas of the apertures (Fig. 1). 
Pozzi fails to directly disclose the loop shapes having respective areas of the apertures of 3in2, 2.8in2, 2.6in2, and 2.4in2. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the areas of the apertures of Pozzi to be 3in2, 2.8in2, 2.6in2, and 2.4in2 , in order to provide sufficient space for fingers to slide through the apertures.
Further, it would have been an obvious matter of design choice to modify the loop shapes with respective areas of the apertures of 3in2, 2.8in2, 2.6in2, and 2.4in2, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 13, Pozzi discloses the apparatus according to claim 1, wherein: the finger retention members are color-coordinated (col. 6 lines 30-32, where the hand wrap garment can be produced in various colors).  
Regarding claim 14, Modified Pozzi discloses the apparatus according to claim 1, further comprising: a first flap fastener (26) extending outwardly away from the upper surface of the wrap body (Fig. 1) to surround the padded insert (col. 4 lines 27-29, where the padded insert is within the wrap body 12) and couple to a second flap fastener (col. 4 lines 29-31, where 26 is attached to 28).  
Regarding claim 15, Pozzi discloses the apparatus according to claim 1, wherein: the left strap and the right strap are oriented orthogonally to each other (Fig. 1).  
Regarding claim 16, Pozzi discloses a hand wrapping apparatus (10), the apparatus comprising: 
a resilient wrap body (12, abstract lines 3-4) sized and shaped to superimpose the knuckles (Fig. 1 and col. 6 lines 4-6), the resilient wrap body defined by a fabric material having an upper surface (see annotated Fig. 1 above in claim 1 rejection), a lower surface opposing the upper surface (see annotated Fig. 2 above in claim 1 rejection), the upper and lower surfaces attached to a resilient pad (42, col. 5 lines 21-24), the wrap body further being defined by an upper end (see annotated Fig. 1 above in claim 1 rejection) and a lower end opposing the upper end (see annotated Fig. 1 above in claim 1 rejection);  31Docket No. CHAMP_20_NPA1 
a plurality of finger retention members (14) with a first end directly coupled to the upper end of the wrap body (see annotated Fig. 1 above in claim 1 rejection), a cantilevered second end (see annotated Fig. 1 above in claim 1 rejection), opposing the first end (see annotated Fig. 1 above in claim 1 rejection), and each forming a loop shape defining an aperture (Fig. 1, where the loop shapes surrounds the user’s fingers and also defines the aperture); 
a left strap of an elongated shape (see annotated Fig. 1 above in claim 1 rejection), the left strap having a left proximal end directly coupled to the wrap body (see annotated Fig. 1 above in claim 1 rejection), a left distal end (see annotated Fig. 1 above in claim 1 rejection), a left bottom surface (see annotated Fig. 1 above in claim 1 rejection), a left top surface opposing the left bottom surface (see annotated Fig. 1 above in claim 1 rejection), and a left strap length separating the left proximal end and the left distal end of the left strap (see annotated Fig. 1 above in claim 1 rejection), the left strap having a first left strap fastener (22) disposed proximal to the left distal end of the left strap and on the left bottom surface (Fig. 1), the left strap fastener further having a second left strap fastener disposed (see annotated Fig. 1 above in claim 1 rejection) on the upper surface of the wrap body and operably configured to directly couple with and retain the first left strap fastener (see annotated Fig. 1 above in claim 1 rejection, and col. 5 lines 8-13, where the left 40 holds the fastener 22 in place), the left strap fasteners comprising a hook-and-loop configuration (col. 2 line 67 through col. 3 lines 1-2); 
a right strap of an elongated shape disposed orthogonally to the left strap (see annotated Fig. 1 above in claim 1 rejection), the right strap having a right proximal end directly coupled to the wrap body (see annotated Fig. 1 above in claim 1 rejection), a right distal end (see annotated Fig. 1 above in claim 1 rejection), a right bottom surface (see annotated Fig. 1 above in claim 1 rejection), a right top surface opposing the right bottom surface (see annotated Fig. 1 above in claim 1 rejection), and a right strap length separating the right proximal end and the right distal end of the right strap (see annotated Fig. 1 above in claim 1 rejection), the right strap having a first right strap fastener disposed proximal to the right distal end of the right strap and on the right bottom surface (see annotated Fig. 1 above in claim 1 rejection), the right strap further having a second right strap fastener disposed on the upper surface of the wrap body and operably configured to directly couple with and retain the first right strap fastener (see annotated Fig. 1 above in claim 1 rejection), the right strap fasteners comprising the hook-and-loop configuration (col. 2 line 67 through col. 3 lines 1-2);  32Docket No. CHAMP_20_NPA1 
whereby the apparatus is operable in a wrapped position (Fig. 3) along a hand wrapping path with the left and right straps (Figs. 1 and 2, where the arrows denote the wrapping path) wrapped around the wrist and fingers (Fig. 3), the padded insert aligned with the knuckles (col. 6 lines 3-5), and the finger retention members receiving a correspondingly sized finger (Fig. 3, where the retention members correspond to the finger size); and whereby the apparatus is stowable in an unwrapped position along the hand wrapping path (Fig. 1, where any garment is capable of being stowable in any position when not worn) with the left and right straps operably configured to be disposed in a substantially perpendicular orientation with respect to one another (Fig. 1, where the right wrap body side is perpendicular to the left wrap body side), whereby the wrap body and left and right straps are operably configured to be substantially planar in the unwrapped position along the hand wrapping path (Fig. 1);
Pozzi fails to directly disclose a resilient wrap body cavity with a padded insert disposed therein;
to enable removal and entry of the padded insert; 
and a flap, including the upper surface of the resilient wrap body, operably configured to have a first position along a flap translation path encapsulating the resilient wrap body cavity and a second position along the flap translation path defining a resilient wrap body opening spatially coupled to the resilient wrap body cavity.
However, Lipshaw teaches a hand wrap with a resilient wrap body cavity (para. [0053] inner elastic guide sleeve); 
and a flap (para. [0053], an attachment area for the sleeve), including the upper surface of the resilient wrap body (20, Fig. 3), operably configured to have a first position (when the garment is wrapped as seen in Fig. 4) along a flap translation path encapsulating the resilient wrap body cavity (Fig. 4, the path denoted by the arrows) and a second position (when the garment is open and unwrapped, as seen in Fig. 1) along the flap translation path defining a resilient wrap body opening spatially coupled to the resilient wrap body cavity (para. [0053], an optional attachment area for the inner elastic guide sleeve is provided in the garment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower surfaces of the wrap body of Pozzi to include a resilient wrap body cavity and a flap coupled to the resilient wrap body cavity, as taught by Lipshaw, in order to secure or removably replace an internal padding structure.
Pozzi and Lipshaw fail to directly disclose a padded insert between the upper and lower surfaces and to enable removal and entry of the padded insert.
However, the second embodiment of Pozzi teaches a padded insert between the upper and lower surfaces of the wrap (col. 3 lines 3-6), and to enable removal and entry of the padded insert (col. 5 lines 60-63, where 42 is removable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower surfaces of the wrap body of the first embodiment of Pozzi to include an internal padding structure and to remove and insert a padding structure, as taught by the second embodiment of Pozzi, in order to distribute compression or increase support during activity, and to replace padding when laundering or if the padding structure deteriorates, respectively.
Regarding claim 17, Pozzi discloses the invention substantially as claimed for the apparatus according to claim 16, wherein the left and right straps (18/20) have a length (Fig. 1). 
Pozzi fails to directly disclose the strap lengths being at least 18 inches. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap lengths of Pozzi to be at least 18 inches, in order to provide straps with sufficient length for wrapping around a user’s hand and wrist.
Further, it would have been an obvious matter of design choice to modify the strap lengths to be at least 18 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 18, Pozzi discloses the apparatus according to claim 16, wherein: the plurality of finger retention members comprises four finger retention members (Fig. 1, col 4 lines 45-48).  
Regarding claim 19, Pozzi discloses the invention substantially as claimed for the apparatus according to claim 16, wherein: the plurality of finger retention members form annular shapes with areas.
Pozzi fails to directly disclose the plurality of finger retention members forming annular shapes with areas of 3in2, 2.8in2, 2.6in2, and 2.4in2. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the areas of the apertures of Pozzi to be 3in2, 2.8in2, 2.6in2, and 2.4in2 , in order to provide sufficient space for fingers to slide through the apertures.
Further, it would have been an obvious matter of design choice to modify the plurality of finger retention members forming annular shapes with areas of 3in2, 2.8in2, 2.6in2, and 2.4in2, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 20, Pozzi discloses a method for wrapping a hand with a hand wrapping apparatus (abstract), the method comprising: 
providing a hand wrapping apparatus (10) comprising, a resilient wrap body having an upper surface (see annotated Fig. 1 in claim 1 rejection above) and a lower surface (see annotated Fig. 2 in claim 1 rejection above), and further having a plurality of finger retention members (14)33Docket No. CHAMP_20_NPA1 with a first end directly coupled to the upper end of the wrap body (see annotated Fig. 1 in claim 1 rejection above), a cantilevered second end (see annotated Fig. 1 in claim 1 rejection above), opposing the first end (see annotated Fig. 1 in claim 1 rejection above), each forming a loop shape defining an aperture (Fig. 1, where the loop shapes surrounds the user’s fingers and also defines the aperture), and further having a left and right strap joined to the wrap body in an orthogonal relationship (Fig. 1);
orienting the upper or lower surface of the wrap body to the dorsum of the hand (Fig. 1); passing the fingers through the apertures of the finger retention members (Figs. 1 and 2), whereby each finger has a correspondingly sized retention member (Figs. 1 and 2); 
aligning the knuckles with the padded insert (col. 6 lines 3-5); wrapping the left strap around the wrist (Fig. 1, see arrows around wrist for wrapping), whereby the tautness of the left strap is controlled to achieve a desired compression (col. 3 lines 23-25); 
fastening a first left strap fastener to a second left strap fastener (col. 5 lines 8-13, where the left 40 holds the fastener 22 in place); wrapping the right strap between the thumb and forefinger (Fig. 4), and around the left strap and wrap body (Figs. 3 and 4), whereby the tautness of the right strap is controlled to achieve a desired compression (col. 3 lines 23-25); 
fastening a first right strap fastener to a second right strap fastener (col. 5 lines 8-13, where the left 40 holds the fastener 24 in place); and clenching the fist to strike a target (col. 6 lines 44-47), such that the padded insert engages the target (col. 1 lines 24-30, providing protection from impact blows to hard objects).
Pozzi fails to directly disclose a cavity. 
However, Lipshaw teaches a cavity (para. [0053] inner elastic guide sleeve). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower surfaces of the wrap body of Pozzi to include a cavity, as taught by Lipshaw, in order to secure an internal padding structure.
Pozzi and Lipshaw fail to directly disclose a padded inserted in the cavity of the wrap body.
However, the second embodiment of Pozzi teaches a padded insert in the cavity of the wrap (col. 3 lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower surfaces of the wrap body of the first embodiment of Pozzi to include an internal padding structure, as taught by the second embodiment of Pozzi, in order to distribute compression and increase support during activity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Lombard U.S. Patent No. 10,524,523 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language or phrasing is used. 
Regarding claim 1, the structure of the claim is the same or similar structure of patented claims 1.
Regarding claim 2, the structure of the claim  is the same or similar structure of patented claim 2.
Regarding claim 3, the structure of the claim is the same or similar structure of patented claim 3.
Regarding claim 4, the structure of the claim is the same or similar structure of patented claim 15.
Regarding claim 5, the structure of the claim is the same or similar structure of patented claim 4.
Regarding claim 6, the structure of the claim is the same or similar structure of patented claim 5.
Regarding claim 7, the structure of the claim is the same or similar structure of patented claim 15.
Regarding claim 8, the structure of the claim is the same or similar structure of patented claim 15.
Regarding claim 9, the structure of the claim is the same or similar structure of patented claim 15.
Regarding claim 10, the structure of the claim is the same or similar structure of patented claim 9 and 16.
Regarding claim 11, the structure of the claim is the same or similar structure of patented claim 17.
Regarding claim 12, the structure of the claim is the same or similar structure of patented claim 11 and 18.
Regarding claim 13, the structure of the claim is the same or similar structure of patented claim 12.
Regarding claim 14, the structure of the claim is the same or similar structure of patented claim 13.
Regarding claim 15, the structure of the claim is the same or similar structure of patented claim 14.
Regarding claim 16, the structure of the claim is the same or similar structure of patented claim 15.
Regarding claim 17, the structure of the claim is the same or similar structure of patented claim 16.
Regarding claim 18, the structure of the claim is the same or similar structure of patented claim 17.
Regarding claim 19, the structure of the claim is the same or similar structure of patented claim 18.
Regarding claim 20, the structure of the claim is the same or similar structure of patented claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732  

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732